Exhibit 10.1

 

EXECUTION VERSION

 

FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Fourth
Amendment”), dated as of April 28, 2017 (the “Fourth Amendment Effective Date”),
is among CENTENNIAL RESOURCE PRODUCTION, LLC, a Delaware limited liability
company (the “Borrower”); each of the undersigned guarantors (the “Guarantors”,
and together with the Borrower, the “Credit Parties”); each of the Lenders party
hereto; and JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

R E C I T A L S:

 

A.            The Borrower, the Administrative Agent and the Lenders are parties
to that certain Amended and Restated Credit Agreement dated as of October 15,
2014 (as amended prior to the date hereof, the “Credit Agreement”), pursuant to
which the Lenders have, subject to the terms and conditions set forth therein,
made certain credit available to and on behalf of the Borrower.

 

B             The parties desire to enter into this Fourth Amendment to
(i) replace Annex I to the Credit Agreement to reflect the reallocation of
Lenders’ Applicable Revolving Credit Percentages and Maximum Revolving Credit
Amounts and (ii) reflect the increase of the Borrowing Base from $250,000,000 to
$350,000,000, in each case upon the terms and conditions set forth herein and in
each case to be effective as of the Fourth Amendment Effective Date.

 

C.            The Administrative Agent and the Lenders have agreed, subject to
the terms and conditions set forth herein, to enter into this Fourth Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.              Defined Terms.  Each capitalized term which is defined
in the Credit Agreement, but which is not defined in this Fourth Amendment,
shall have the meaning ascribed such term in the Credit Agreement, as amended by
this Fourth Amendment.  Unless otherwise indicated, all section references in
this Fourth Amendment refer to the Credit Agreement.

 

Section 2.              Amendments.  In reliance on the representations,
warranties, covenants and agreements contained in this Fourth Amendment, and
subject to the satisfaction of the conditions precedent set forth in Section 4
hereof, the Credit Agreement shall be amended effective as of the Fourth
Amendment Effective Date in the manner provided in this Section 2.

 

2.1          Additional Definition.  Section 1.02 of the Credit Agreement is
hereby amended to add thereto in alphabetical order the following definition
which shall read in full as follows:

 

“Fourth Amendment” means that certain Fourth Amendment to Amended and Restated
Credit Agreement dated as of April 28, 2017, among the Borrower,

 

--------------------------------------------------------------------------------


 

the Guarantors party thereto, the Administrative Agent and the Lenders party
thereto.

 

2.2          Amended and Restated Definition.  The following definition
contained in Section 1.02 of the Credit Agreement is hereby amended and restated
in its entirety to read in full as follows:

 

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Notes, the Letter of
Credit Agreements, the Letters of Credit, the Engagement Letter and the Security
Instruments.

 

2.3          Replacement of Annex I.  Annex I to the Credit Agreement is hereby
replaced in its entirety with Annex I attached hereto and Annex I attached
hereto shall be deemed to be attached as Annex I to the Credit Agreement.  After
giving effect to this Fourth Amendment and any Borrowings made on the Fourth
Amendment Effective Date, (a) each Lender who holds Revolving Loans in an
aggregate amount less than its Applicable Percentage (after giving effect to
this Fourth Amendment) of all Revolving Loans shall advance new Revolving Loans
which shall be disbursed to the Administrative Agent and used to repay Revolving
Loans outstanding to each Lender who holds Revolving Loans in an aggregate
amount greater than its Applicable Percentage of all Revolving Loans, (b) each
Lender’s participation in each Letter of Credit, if any, shall be automatically
adjusted to equal its Applicable Percentage (after giving effect to this Fourth
Amendment), (c) such other adjustments shall be made as the Administrative Agent
shall specify so that the Revolving Credit Exposure applicable to each Lender
equals its Applicable Percentage (after giving effect to this Fourth Amendment)
of the aggregate Revolving Credit Exposure of all Lenders and (d) upon request
by each applicable Lender, the Borrower shall be required to make any break
funding payments owing to such Lender that are required under Section 5.02 of
the Credit Agreement as a result of the Revolving Loans and adjustments
described in this Section 2.3.

 

Section 3.              Redetermination of Borrowing Base.  The Lenders hereby
agree that for the period from and including the Fourth Amendment Effective
Date, but until the next Scheduled Redetermination Effective Date, the next
Interim Redetermination Date or the next adjustment to the Borrowing Base under
Section 2.08(e) of the Credit Agreement or Section 8.13(c) of the Credit
Agreement, whichever occurs first, the amount of the Borrowing Base shall be
increased from $250,000,000 to $350,000,000, which redetermination of the
Borrowing Base shall constitute the April 1, 2017 Scheduled Redetermination of
the Borrowing Base.  This Section 3 constitutes the New Borrowing Base Notice
April 1, 2017 Scheduled Redetermination of the Borrowing Base.

 

Section 4.              Conditions Precedent.  The effectiveness of this Fourth
Amendment is subject to the following:

 

4.1          Counterparts. The Administrative Agent shall have received
counterparts of this Fourth Amendment from the Credit Parties and each of the
Lenders.

 

4.2          Fees and Expenses.  The Administrative Agent shall have received
all fees and

 

2

--------------------------------------------------------------------------------


 

other amounts due and payable on or prior to the Fourth Amendment Effective Date
including, without limitation, the Fourth Amendment Upfront Fees referred to in
Section 4.3 below.

 

4.3          Upfront Fee.  The Administrative Agent shall have received, for the
account of each of the Fourth Amendment Increasing Lenders (as defined below)
party to this Fourth Amendment (including, without limitation, JPMorgan Chase
Bank, N.A.), mutually agreeable upfront fees (the “Upfront Fees”) for each such
Fourth Amendment Increasing Lender on the amount of such Fourth Amendment
Increasing Lender’s Fourth Amendment Increased Commitment (as defined below). 
As used herein, “Fourth Amendment Increasing Lender” means each Lender whose
Revolving Credit Commitment after giving effect to the increase to the Borrowing
Base pursuant to Section 3 of this Fourth Amendment exceeds such Lender’s
Revolving Credit Commitment, if any, that was in effect immediately prior to
giving effect to the increase to the Borrowing Base pursuant to Section 3 of
this Fourth Amendment, and “Fourth Amendment Increased Commitment” means the
amount of such excess.

 

4.4          Revolving Notes.  The Administrative Agent shall have received duly
executed Revolving Credit Notes payable to each Lender requesting a Revolving
Credit Note in principal amounts equal to its Maximum Revolving Credit Amount
(as amended hereby), dated as of the Fourth Amendment Effective Date.

 

4.5          Other. The Administrative Agent shall have received such other
documents as the Administrative Agent or special counsel to the Administrative
Agent may reasonably request.

 

Section 5.              Post-Closing Mortgage and Title.  No later than May 12,
2017 (or such later date as the Administrative Agent may agree in its sole
discretion), the Administrative Agent shall have received (a) title information
in form and substance reasonably acceptable to the Administrative Agent covering
additional Proved Oil and Gas Properties evaluated by the most recently
completed Reserve Report such that, after giving effect thereto, the
Administrative Agent shall have received satisfactory title information on at
least 80% of the total value of the Proved Oil and Gas Properties evaluated in
the most recently delivered Reserve Report and (b) executed counterparts of
Security Instruments granting to the Administrative Agent a first-priority
perfected Lien (subject only to Excepted Liens) on additional Oil and Gas
Properties not already subject to a Lien of the Security Instruments such that,
after giving effect thereto, the Mortgaged Properties shall represent at least
85% of the total value of the Proved Oil and Gas Properties evaluated in the
most recently delivered Reserve Report.

 

Section 6.              Miscellaneous.

 

6.1          Confirmation and Effect.  The provisions of the Credit Agreement
(as amended by this Fourth Amendment) shall remain in full force and effect in
accordance with its terms following the effectiveness of this Fourth Amendment,
and this Fourth Amendment shall not constitute a waiver of any provision of the
Credit Agreement or any other Loan Document, except as expressly provided for
herein.  Each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof’, “herein”, or words of like import shall mean and be a
reference to the Credit Agreement as amended hereby, and each reference to the
Credit Agreement in any other document, instrument or agreement executed and/or
delivered in

 

3

--------------------------------------------------------------------------------


 

connection with the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby.

 

6.2          Ratification and Affirmation of Credit Parties.  Each of the Credit
Parties hereby expressly (a) acknowledges the terms of this Fourth Amendment,
(b) ratifies and affirms its obligations under the Credit Agreement, the
Guaranty Agreement and the other Loan Documents to which it is a party,
(c) acknowledges, renews and extends its continued liability under the Credit
Agreement, the Guaranty Agreement and the other Loan Documents to which it is a
party, (d) agrees that its guarantee under the Guaranty Agreement and the other
Loan Documents to which it is a party remains in full force and effect with
respect to the Indebtedness as amended hereby, (e) represents and warrants to
the Lenders and the Administrative Agent that each representation and warranty
of such Credit Party contained in the Credit Agreement, the Guaranty Agreement
and the other Loan Documents to which it is a party is true and correct in all
material respects as of the date hereof and after giving effect to this Fourth
Amendment except (i) to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date
hereof, such representations and warranties shall continue to be true and
correct as of such specified earlier date, and (ii) to the extent that any such
representation and warranty is expressly qualified by materiality or by
reference to Material Adverse Effect, such representation and warranty (as so
qualified) shall continue to be true and correct in all respects, (f) represents
and warrants to the Lenders and the Administrative Agent that the execution,
delivery and performance by such Credit Party of this Fourth Amendment are
within such Credit Party’s corporate, limited partnership or limited liability
company powers (as applicable), have been duly authorized by all necessary
action and that this Fourth Amendment constitutes the valid and binding
obligation of such Credit Party enforceable in accordance with its terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditor’s rights generally, and (g) represents and
warrants to the Lenders and the Administrative Agent that, after giving effect
to this Fourth Amendment, no Borrowing Base Deficiency, Default or Event of
Default exists.

 

6.3          Counterparts.  This Fourth Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Fourth Amendment by facsimile or electronic (e.g.
pdf) transmission shall be effective as delivery of a manually executed original
counterpart hereof.

 

6.4          No Oral Agreement.  THIS WRITTEN FOURTH AMENDMENT, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND
THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES
THAT MODIFY THE AGREEMENTS OF THE PARTIES IN THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS.

 

6.5          Governing Law.  THIS FOURTH AMENDMENT (INCLUDING, BUT NOT LIMITED
TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

4

--------------------------------------------------------------------------------


 

6.6          Payment of Expenses.  The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Fourth Amendment, any other documents prepared
in connection herewith and the transactions contemplated hereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

 

6.7          Severability.  Any provision of this Fourth Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

6.8          Successors and Assigns.  This Fourth Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

[Signature Pages Follow.]

 

5

--------------------------------------------------------------------------------


 

The parties hereto have caused this Fourth Amendment to be duly executed as of
the day and year first above written.

 

 

BORROWER:

 

CENTENNIAL RESOURCE PRODUCTION, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ George S. Glyphis

 

 

 

George S. Glyphis

 

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

GUARANTORS:

 

ATLANTIC EXPLORATION, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ George S. Glyphis

 

 

 

George S. Glyphis

 

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

CENTENNIAL RESOURCE MANAGEMENT, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ George S. Glyphis

 

 

 

George S. Glyphis

 

 

 

Vice President and Chief Financial Officer

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ David Morris

 

 

Name:

David Morris

 

 

Title:

Authorized Officer

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Brad Elliott

 

 

Name:

Brad Elliott

 

 

Title:

Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Garrett R. Merrell

 

 

Name:

Garrett R. Merrell

 

 

Title:

Relationship Manager

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

 

BMO HARRIS BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew Davis

 

 

Name:

Matthew Davis

 

 

Title:

Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Trudy Nelson

 

 

Name:

Trudy Nelson

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

By:

/s/ William M. Reid

 

 

Name:

William M. Reid

 

 

Title:

Authorized Signatory

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Ben Leonard

 

 

Name:

Ben Leonard

 

 

Title:

Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Phil Ballard

 

 

Name:

Phil Ballard

 

 

Title:

Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Cucchiara

 

 

Name:

Peter Cucchiara

 

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ Dusan Lazarov

 

 

Name:

Dusan Lazarov

 

 

Title:

Director

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Kleiderer

 

 

Name:

Thomas Kleiderer

 

 

Title:

Director

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

ANNEX I

ALLOCATION OF MAXIMUM REVOLVING CREDIT AMOUNTS

 

Name of Lender

 

Applicable Revolving
Credit Percentage

 

Maximum Revolving
Credit Amount

 

JPMorgan Chase Bank, N.A.

 

12.76190476

%

$

63,809,523.80

 

Wells Fargo Bank, N.A.

 

12.76190475

%

$

63,809,523.75

 

Comerica Bank

 

12.76190475

%

$

63,809,523.75

 

BMO Harris Bank, N.A.

 

10.28571429

%

$

51,428,571.45

 

Canadian Imperial Bank of Commerce, New York Branch

 

10.28571429

%

$

51,428,571.45

 

U.S. Bank National Association

 

10.28571429

%

$

51,428,571.45

 

Citibank, N.A.

 

10.28571429

%

$

51,428,571.45

 

Deutsche Bank AG, New York Branch

 

10.28571429

%

$

51,428,571.45

 

Fifth Third Bank

 

10.28571429

%

$

51,428,571.45

 

TOTAL

 

100.00000000

%

$

500,000,000.00

 

 

--------------------------------------------------------------------------------